PER CURIAM.
Affirmed. See Royal Caribbean Cruises, Ltd. v. Universal Employment Agency, 664 So.2d 1107, 1108 (Fla. 3d DCA1995)(dispute that has “its ‘origin or genesis in the contract,’ and was both ‘directly related to, and ... would not have occurred but for’ the relationship it established” subject to arbitration); Fowler v. Watts, 659 So.2d 374 (Fla. 2d DCA 1995)(where subsequent superseding agreement does not include arbitration clause order compelling arbitration reversed); Trinchitella v. D.R.F., Inc., 584 So.2d 35 (Fla. 4th DCA 1991)(same).